—In a proceeding pursuant to CPLR article 75 to vacate an arbitration award, Roy Polonio appeals (1) from an order of the Supreme Court, Westchester County (Nastasi, J.), entered July 23, 2001, which granted the petition and denied his cross motion to confirm the award, and (2), as limited by his brief, from so much of an order of the same court, entered October 15, 2001, as, upon reargument, adhered to its original determination.
Ordered that the appeals are dismissed, with costs.
“It is the obligation of the appellant to assemble a proper record on appeal * * *. An appellant’s record on appeal must contain all of the relevant papers before the Supreme Court, including the transcript, if any, of the proceedings * * *. An appellant’s failure to provide a necessary transcript or pertinent exhibits inhibits the court’s ability to render an *492informed decision on the merits of the appeal * * *. Appeals that are not based upon complete and proper records must be dismissed” (Garnerville Holding Co. v IMC Mgt., 299 AD2d 450 [2002] [internal citations and quotation marks omitted]; see Whyte v Destra, 298 AD2d 384 [2002]). In light of the appellant’s failure to submit a complete and proper record to this Court, including certain exhibits submitted to the Supreme Court and certain documents admitted into evidence before the hearing officer at the arbitration proceeding, these appeals must be dismissed (see Eastern Numismatics v Binnick, 300 AD2d 620 [2002]; Garnerville Holding Co. v IMC Mgt, supra; Whyte v Destra, supra). Florio, J.P., Friedmann, Adams and Crane, JJ., concur.